Citation Nr: 1823269	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating for PTSD in excess of 30 percent prior to September 19, 2017 and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this appeal for additional development in July 2017.

A personal hearing was conducted between the Veteran and undersigned in October 2016.  A transcript is associated with the record.


FINDINGS OF FACT

1. For the period prior to September 19, 2017, the Veteran's PTSD and alcohol use disorder was manifested by, at worst, a considerably impaired ability to establish or maintain effective or favorable relationships with people and the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment by reason of psychoneurotic symptoms or occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's PTSD and alcohol use disorder is not shown to have resulted in severe impairment of the ability to establish and maintain effective or favorable relationships with people or to maintain employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating for PTSD of 50 percent have been met prior to September 19, 2017.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial rating for PTSD in excess of 50 percent have not been met at any time during the appeal period.  38 U.S.C. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in July 2017 for additional development.  That included obtaining a VA examination and private treatment records.  A VA examination was provided in September 2017.  VA requested authorization from the Veteran in July 2017 to obtain private treatment records, but no response was received.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Since the July 2017 remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment. 38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013). The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment. Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms. 38 C.F.R. § 4.126 (a); Vazquez-Claudio, 713 F.3d at 117. Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned. 38 C.F.R. 4.21 Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board notes that the revised Diagnostic and Statistical Manual of Mental Disorders , Fifth Edition (DSM-5), which, among other things, eliminates the use of Global Assessment of Functioning (GAF) scores, applies to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Here, the matter was certified for appeal in August 2016.  The DSM-V will thereby be considered.

The Veteran has been diagnosed with PTSD and moderate alcohol use disorder.  See September 2017 VA Examination.  The examiner indicated that it is not possible to differentiate the proportion of occupational and social impairment attributable to each diagnosis due to significant clinical overlap, but that the vast majority of impairment appears to be attributable to PTSD.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and non-service-connected disorder, the benefit of the doubt doctrine requires that it attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the effects of the Veteran's non-service-connected alcohol use disorder will be attributed to his service-connected PTSD.

The Veteran is entitled to a 50 percent rating prior to September 19, 2017.  Of particular importance in this regard are the VA examinations of record, which indicate significant social and occupational impairment approximating reduced reliability and productivity.  The record shows that the Veteran lived with and cared for his mother prior to her death in 2014.  Although he was married, he lived separately from his wife.  He did not have strong relationships with his two adult children and had no close friends.  The record also indicates some occupational impairment, as the Veteran has been employed full-time as a security guard throughout the appeal period, but works the night shift to limit interaction with others.

The Board further notes that the examinations indicated a number of symptoms of the 50 percent rating, including constricted affect, depressed mood, and difficulty in establishing and maintaining effective work and social relationships.  Granting the Veteran the benefit of the doubt, the totality of the evidence supports a finding that the Veteran's PTSD and alcohol use disorder caused reduced reliability and productivity prior to September 19, 2017.

Nevertheless, the Veteran is not entitled to a 70 percent rating at any time during the appeal period.  The record does contain evidence of depressed mood, some impaired impulse control due to anger, and difficulty in getting along with others.  However, the Veteran has not displayed symptoms such as suicidal ideation; impaired speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or a neglect of personal appearance and hygiene.  The Board certainly understands that the presence, or absence, of certain symptoms is not necessarily determinative. These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  In this regard, the totality of the evidence fails to show that the symptoms of the Veteran psychiatric disorder produce occupational and social impairment with deficiencies in most areas.  

Despite living separately, the Veteran testified that he lived near and saw his wife and daughter several times a week.  He also reported that he spent time with his grandson and took him out for activities.  Such belies the notion that the Veteran has a severely impaired ability to establish and maintain effective or favorable relationships with people.  With respect to work, the Veteran denied experiencing any work-related problems at the June 2011, October 2015, and September 2017 VA examinations.  In a March 2012 lay statement, he reported enjoying his job and stated that he was capable of meeting the requirements of his employment, including annual recertification, weapons training, and obtaining a security clearance and concealed weapons permit.  He denied having any problems at work due to his alcohol use.  The record does not show that the Veteran suffered from impaired thinking or judgment; to the contrary, the October 2015 and September 2017 VA examinations failed to indicate impaired thinking or judgment.

Further, the October 2015 and September 2017 VA examiners did not find social and occupational impairment with deficiencies in most areas.  The Board affords the examiners' opinions great weight, as they were based on medical principles and adequate rationale, and the examiners considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board notes that the June 2011 examiner found deficiencies in multiple areas, specifically noting judgment (citing long-term alcohol dependence and associated behavior) and mood.  The examiner noted that the Veteran drank heavily through 2010, but had significantly reduced his drinking by the time of the VA examination.  As the Veteran's alcohol use had already been reduced by the time of the examination and the examiner's findings were based on functioning outside the appeal period, the examiner's finding is afforded less weight than the remaining evidence, which does not indicate deficiencies in most areas.

The Board observes that an October 2012 opinion from the Veteran's private psychiatrist states that the Veteran had work problems, such as difficulty learning new tasks, and that he was forced to leave his mother's house due to behavioral problems.  The psychiatrist requested that the Veteran receive a 100 percent rating.  The medical opinion is accompanied by a July 2012 letter from the Veteran to his psychiatrist, in which he describes memory impairment, decreased work efficiency, difficulty focusing at work, difficulty understanding complex commands, difficulty learning how to use computers, difficulty in establishing and maintaining effective work relationships, and deficiencies in numerous areas.

Although the Veteran is competent to report his symptomology and the ways it affects his life, the Board does not find his statements credible.  The Veteran has had stable full-time employment in the same position throughout the appeal period.  Despite reporting difficulty in getting along with others, he has repeatedly denied experiencing work-related problems, including difficulties with work performance.  The Veteran did not indicate any significant occupational impairment at his current employment at any of the VA examinations prior or subsequent to July 2012.  
At the October 2015 VA examination, the Veteran recounted that he had been living with his mother until her death, contradicting the report that he was forced to leave her house due to his behavior.  Although the Veteran wrote that he was "estranged" from his children, he testified to seeing his daughter several times a week.  

Given the many contradictions contained in the July 2012 letter, the Board finds the Veteran's statements competent but not credible, and affords them no weight.  As the competent private opinion was based on the Veteran's self-reported history of social and occupational impairment, which is not credible, the Board finds that the October 2012 opinion lacks credibility and affords it no weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.")

Neither is the Veteran entitled to a 100 percent rating at any time during the appeal period.  The Veteran has not had total occupational impairment.  He has been gainfully employed full-time as a security guard throughout the appeal period and has repeatedly denied any work-related performance problems.  Although he works the night shift to limit contact with others, there is no indication that his employment is protected or that concessions have been made due to his disability.  As such, a 100 percent rating is not warranted.

The Board acknowledges the Veteran's assertion that he is entitled to an increased rating and his competent and credible lay statements describing his PTSD and alcohol use disorder symptomology (with the exception of the July 2012 letter as discussed above).  Nevertheless, even considering these statements, the weight of the medical and lay evidence simply does not show social and occupational impairment with deficiencies in most areas or total occupational impairment.  Moreover, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.


ORDER

Entitlement to an initial rating for PTSD of 50 percent, but no higher, is granted prior to September 19, 2017.

Entitlement to an initial rating for PTSD in excess of 50 percent is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


